
	
		II
		110th CONGRESS
		1st Session
		S. 1458
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2007
			Mrs. Boxer (for herself
			 and Mrs. Feinstein) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Food Security Act of 1985 to provide
		  incentives for improved agricultural air quality.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Agricultural Air Quality
			 Incentives Act of 2007.
		2.Reduction of
			 emissions of air pollutants and precursors of air pollutantsChapter 4 of subtitle D of title XII of the
			 Food Security Act of 1985 (16 U.S.C. 3839aa et seq.) is amended by adding at
			 the end the following:
			
				1240J.Air quality
				improvement
					(a)Availability of
				cost-share payments and incentive paymentsIn carrying out this chapter, the Secretary
				shall promote air quality by providing cost-share payments and incentive
				payments to individual producers to address air quality concerns associated
				with agriculture.
					(b)Eligible
				practices, cost-share
						(1)Reduction of
				emissions of air pollutants and precursors of air pollutantsIn
				addition to practices eligible for cost-share payments under this chapter, the
				Secretary shall provide cost-share payments to producers under this section for
				mobile or stationary equipment (including engines) used in an agricultural
				operation that would reduce emissions of air pollutants and precursors of air
				pollutants.
						(2)ConsiderationsIn
				evaluating applications for cost-share assistance for equipment described in
				paragraph (1), the Secretary shall prioritize assistance for equipment
				that—
							(A)is the most
				cost-effective in addressing air quality concerns; and
							(B)would assist
				producers in meeting Federal, State, or local regulatory requirements relating
				to air quality.
							(c)LocationsTo receive a payment for a project under
				this section, a producer shall carry out the project in a county—
						(1)that is in
				nonattainment under the Clean Air Act (42 U.S.C. 7401 et seq.) with respect to
				ambient air quality standards for ozone, particulate matter, or both of those
				pollutants;
						(2)in which there is
				air quality degradation, recognized by a State or local agency, to which
				agricultural emissions significantly contribute; or
						(3)in which the
				Secretary determines that pesticide drift is a priority concern.
						(d)PriorityThe Secretary shall give priority to
				projects that—
						(1)involve multiple producers implementing
				eligible conservation activities in a coordinated manner to promote air
				quality; or
						(2)are designed to
				encourage broad adoption of innovative approaches, including approaches
				involving the use of innovative technologies and integrated pest management, on
				the condition that the technologies do not have the unintended consequence of
				compromising other environmental goals.
						(e)FundingIn
				addition to amounts made available to carry out this section under section
				1241(a)(6), of the funds of the Commodity Credit Corporation, the Secretary
				shall use to carry out this section—
						(1)$25,000,000 for fiscal year 2008;
						(2)$45,000,000 for
				fiscal year 2009;
						(3)$60,000,000 for
				fiscal year 2010;
						(4)$75,000,000 for
				fiscal year 2011; and
						(5)$100,000,000 for fiscal year
				2012.
						.
		
